Exhibit 10.1
AMENDMENT NO. 2 TO
AMENDED AND RESTATED CREDIT AGREEMENT
     This AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of September 8, 2008 (the “Effective Date”) is among Holly
Energy Partners — Operating, L.P. (the “Borrower”), the Guarantors (as defined
below), the parties that are “Banks” under and as defined in the Credit
Agreement referred to below (the “Banks”), Union Bank of California, N.A., as
administrative agent for such Banks (in such capacity, the “Administrative
Agent”) and as Sole Lead Arranger, Bank of America, N.A., as Syndication Agent,
and Guaranty Bank, as Documentation Agent.
RECITALS
     A. The Borrower, the Banks, and the Administrative Agent are parties to the
Amended and Restated Credit Agreement dated as of August 27, 2007, as amended by
the Agreement and Amendment No. 1 to Amended and Restated Credit Agreement dated
as of February 25, 2008 (as so amended and as the same may be further amended,
modified or supplemented from time to time, the “Credit Agreement”).
     B. In connection with such Credit Agreement, the undersigned Subsidiaries
of the Borrower (the “Guarantors”) executed and delivered that certain Amended
and Restated Guaranty Agreement dated as of August 27, 2007 (as the same may be
further amended, modified or supplemented from time to time, the “Guaranty”) in
favor of the Administrative Agent for the benefit of the Beneficiaries (as
defined therein).
     C. The Borrower has requested that the Banks amend the Credit Agreement to
make certain changes to the Credit Agreement.
     THEREFORE, the parties hereto hereby agree as follows:
ARTICLE I.
DEFINITIONS
     Section 1.01 Terms Defined Above. As used in this Amendment, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein.
     Section 1.02 Terms Defined in the Credit Agreement. Each term defined in
the Credit Agreement and used herein without definition shall have the meaning
assigned to such term in the Credit Agreement, unless expressly provided to the
contrary.
     Section 1.03 Other Definitional Provisions. The words “hereby”, “herein”,
“hereinafter”, “hereof”, “hereto” and “hereunder” when used in this Amendment
shall

 



--------------------------------------------------------------------------------



 



refer to this Amendment as a whole and not to any particular Article, Section,
subsection or provision of this Amendment. Section, subsection and Exhibit
references herein are to such Sections, subsections and Exhibits to this
Amendment unless otherwise specified. All titles or headings to Articles,
Sections, subsections or other divisions of this Amendment or the exhibits
hereto, if any, are only for the convenience of the parties and shall not be
construed to have any effect or meaning with respect to the other content of
such Articles, Sections, subsections, other divisions or exhibits, such other
content being controlling as the agreement among the parties hereto. Whenever
the context requires, reference herein made to the single number shall be
understood to include the plural; and likewise, the plural shall be understood
to include the singular. Words denoting sex shall be construed to include the
masculine, feminine and neuter, when such construction is appropriate; and
specific enumeration shall not exclude the general but shall be construed as
cumulative. Definitions of terms defined in the singular or plural shall be
equally applicable to the plural or singular, as the case may be, unless
otherwise indicated.
ARTICLE II.
AMENDMENTS
     Section 2.01 Amendments to Credit Agreement. Effective as of the Effective
Date, the Credit Agreement shall hereby be amended as follows:
          (a) The first sentence of the definition of “EBITDA” found in
Section 1.01 (Certain Defined Terms) of the Credit Agreement is hereby amended
to read as follows (and the remainder of such definition shall remain
unchanged):
“EBITDA” means, for the Limited Partner and its Subsidiaries on a Consolidated
basis for any period, (a) Net Income for such period plus (b) to the extent
deducted in determining Net Income, Interest Expense, taxes, depreciation,
amortization and other noncash items for such period plus (or minus) (c) any net
change in deferred revenue related to the satisfaction of any minimum revenue
commitments by any contract counterparties.
          (b) Exhibit C of the Credit Agreement is hereby amended by replacing
such exhibit in its entirety with Exhibit C attached hereto.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
     Section 3.01 Borrower Representations and Warranties. The Borrower
represents and warrants that: (a) the representations and warranties contained
in the Credit Agreement and the representations and warranties contained in the
other Credit Documents are true and correct in all material respects on and as
of the Effective Date as if made on as and as of such date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date; (b) no Default has occurred which is continuing; (c) the
execution, delivery and performance of this Amendment

-2-



--------------------------------------------------------------------------------



 



are within the partnership power and authority of the Borrower and have been
duly authorized by appropriate partnership action and proceedings; (d) this
Amendment constitutes the legal, valid, and binding obligation of the Borrower
enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the rights of creditors generally and general principles of equity; (e) there
are no governmental or other third party consents, licenses and approvals
required to be obtained by the Borrower in connection with the execution,
delivery, performance of this Amendment by the Borrower or the validity and
enforceability of this Amendment against the Borrower; and (f) the Liens under
the Security Documents are valid and subsisting and secure Borrower’s
obligations under the Credit Documents.
     Section 3.02 Guarantors’ Representations and Warranties. Each Guarantor
represents and warrants that: (a) the representations and warranties of such
Guarantor contained in the Guaranty and the representations and warranties
contained in the other Credit Documents to which such Guarantor is a party are
true and correct in all material respects on and as of the Effective Date as if
made on as and as of such date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date; (b) no Default has occurred which
is continuing; (c) the execution, delivery and performance of this Amendment are
within the corporate or other organizational power and authority of such
Guarantor and have been duly authorized by appropriate action and proceedings;
(d) this Amendment constitutes the legal, valid, and binding obligation of such
Guarantor enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the rights of creditors generally and general principles of equity;
(e) there are no governmental or other third party consents, licenses and
approvals required to be obtained by such Guarantor in connection with the
execution, delivery or performance of this Amendment by such Guarantor or the
validity and enforceability of this Amendment against such Guarantor; (f) it has
no defenses to the enforcement of its Guaranty (other than the indefeasible
payment in full of the Obligations); and (g) the Liens under the Security
Documents to which such Guarantor is a party are valid and subsisting and secure
such Guarantor’s obligations under the Credit Documents.
ARTICLE IV.
CONDITIONS
     The Credit Agreement shall be amended as provided herein, upon the date all
of the following conditions precedent have been met (the “Effective Date”):
     Section 4.01 Documents. The Administrative Agent shall have received this
Amendment duly and validly executed and delivered by duly authorized officers of
the Borrower, the Guarantors, the Administrative Agent, and the Majority Banks.
     Section 4.02 No Default. No Default shall have occurred which is continuing
as of the Effective Date.

-3-



--------------------------------------------------------------------------------



 



     Section 4.03 Representations. The representations and warranties in this
Amendment shall be true and correct in all material respects as of the Effective
Date.
     Section 4.04 Fees and Expenses. The Borrower shall have (a) paid or
reimbursed the Administrative Agent for all of its reasonable out-of-pocket
costs and expenses incurred in connection with this Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the fees and disbursements of the
Administrative Agent’s outside legal counsel, in each case, pursuant to all
invoices of the Administrative Agent and/or such counsel presented to the
Borrower for payment not less than one Business Day prior to the Effective Date,
and (b) paid to each Bank executing this Amendment on or before September 8,
2008 an amendment fee equal to $5,000; provided, that for purposes of this
clause (b), Prudential Retirement Insurance and Annuity Company and Pruco Life
Insurance Company shall be deemed to be one Bank.
ARTICLE V.
MISCELLANEOUS
     Section 5.01 Effect on Credit Documents; Acknowledgments.
          (a) The Borrower acknowledges that on the date hereof all Obligations
are payable without defense, offset, counterclaim or recoupment.
          (b) The Administrative Agent, the Issuing Banks, and the Banks hereby
expressly reserve all of their rights, remedies, and claims under the Credit
Documents. Nothing in this Amendment shall constitute a waiver or relinquishment
of (i) any Default or Event of Default under any of the Credit Documents,
(ii) any of the agreements, terms or conditions contained in any of the Credit
Documents, (iii) any rights or remedies of the Administrative Agent, the Issuing
Bank, or any Bank with respect to the Credit Documents, or (iv) the rights of
the Administrative Agent, any Issuing Bank, or any Bank to collect the full
amounts owing to them under the Credit Documents.
          (c) Each of the Borrower, the Guarantors, Administrative Agent,
Issuing Banks and the Banks does hereby adopt, ratify, and confirm the Credit
Agreement and each other Credit Document, as amended hereby, and acknowledges
and agrees that the Credit Agreement and each other Credit Document, as amended
hereby, is and remains in full force and effect, and the Borrower and the
Guarantors acknowledge and agree that their respective liabilities under the
Credit Agreement and the other Credit Documents are not impaired in any respect
by this Amendment.
          (d) From and after the Effective Date, all references to the Credit
Agreement and the Credit Documents shall mean such Credit Agreement and such
Credit Documents as amended by this Amendment.
          (e) This Amendment is a Credit Document for the purposes of the
provisions of the other Credit Documents. Without limiting the foregoing, any
breach

-4-



--------------------------------------------------------------------------------



 



of representations, warranties, and covenants under this Amendment shall be a
Default or Event of Default, as applicable, under the Credit Agreement.
     Section 5.02 Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty are in
full force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, all of the Guaranteed
Obligations (as defined in the Guaranty), as such Guaranteed Obligations may
have been amended by this Amendment, and its execution and delivery of this
Amendment does not indicate or establish an approval or consent requirement by
such Guarantor under the Guaranty in connection with the execution and delivery
of amendments to the Credit Agreement, the Notes or any of the other Credit
Documents (other than the Guaranty or any other Credit Document to which such
Guarantor is a party).
     Section 5.03 Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Amendment may be executed by
facsimile signature and all such signatures shall be effective as originals.
     Section 5.04 Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted pursuant to the Credit Agreement.
     Section 5.05 Invalidity. In the event that any one or more of the
provisions contained in this Amendment shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Amendment.
     Section 5.06 Governing Law. This Amendment shall be deemed to be a contract
made under and shall be governed by and construed in accordance with the laws of
the State of Texas.
     Section 5.07 Additional Agents. Neither the Syndication Agent nor the
Documentation Agent referred herein shall have any duties, obligations or
liabilities in their respective capacities as agents. The Sole Lead Arranger
shall have no duties, obligations or liabilities in its capacity as such under
this Amendment or under any other Credit Document but shall be entitled to the
indemnities provided for it in the Credit Documents.
     Section 5.08 Patriot Act. Each Bank and the Administrative Agent (for
itself and not on behalf of any other Person) hereby notifies the Borrower and
the Guarantors that pursuant to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Borrower
and the Guarantors, which information includes the names and addresses of the
Borrower and the Guarantors

-5-



--------------------------------------------------------------------------------



 



and other information that will allow such Bank or the Administrative Agent, as
applicable, to identify the Borrower and the Guarantors in accordance with the
Act.
     Section 5.09 Entire Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AS
AMENDED BY THIS AMENDMENT, THE NOTES, AND THE OTHER CREDIT DOCUMENTS CONSTITUTE
THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[SIGNATURES BEGIN ON NEXT PAGE]

-6-



--------------------------------------------------------------------------------



 



     EXECUTED effective as of the date first above written.
BORROWER:
HOLLY ENERGY PARTNERS — OPERATING, L.P.,
a Delaware limited partnership
By: HEP Logistics GP, L.L.C., a Delaware limited liability
company, its General Partner
By: Holly Energy Partners, L.P., a Delaware limited
partnership, its Sole Member
By: HEP Logistics Holdings, L.P., a Delaware limited
partnership, its General Partner
By: Holly Logistic Services, L.L.C., a Delaware limited
liability company, its General Partner

             
 
  By:        
 
           
 
      Bruce R. Shaw    
 
      Senior Vice President and    
 
      Chief Financial Officer    

Signature page to Amendment No. 2 to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



GUARANTORS:
HEP PIPELINE GP, L.L.C., a Delaware
          limited liability company
HEP REFINING GP, L.L.C., a Delaware
          limited liability company
HEP MOUNTAIN HOME, L.L.C., a Delaware
          limited liability company
HEP PIPELINE, L.L.C., a Delaware
          limited liability company
HEP REFINING, L.L.C., a Delaware
          limited liability company
HEP WOODS CROSS, L.L.C., a Delaware
          limited liability company

         
 
  Each by:   Holly Energy Partners — Operating, L.P., a
Delaware limited partnership and its Sole Member

By: HEP Logistics GP, L.L.C., a Delaware limited
liability company, its General Partner
By: Holly Energy Partners, L.P., a Delaware
limited partnership, its Managing Member
By: HEP Logistics Holdings, L.P., a
Delaware limited partnership, its General Partner
By: Holly Logistic Services, L.L.C., a
Delaware limited liability company, its General Partner

             
 
  By:        
 
           
 
      Bruce R. Shaw    
 
      Senior Vice President and    
 
      Chief Financial Officer    

                  HOLLY ENERGY FINANCE CORP., a Delaware    
                    corporation
 
           
 
  By:        
 
           
 
      Bruce R. Shaw    
 
      Vice President and    
 
      Chief Financial Officer    

Signature page to Amendment No. 2 to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  HEP NAVAJO SOUTHERN, L.P., a Delaware limited
 
      partnership         HEP PIPELINE ASSETS, LIMITED PARTNERSHIP,
 
      a Delaware limited partnership         HEP FIN-TEX/TRUST-RIVER, L.P., a
Texas limited
 
      partnership    
 
           
 
  Each by:   HEP Pipeline GP, L.L.C., a Delaware limited
liability company and its General Partner    

By: Holly Energy Partners — Operating, L.P., a
Delaware limited partnership and its Sole Member
By: HEP Logistics GP, L.L.C., a Delaware limited
liability company, its General Partner
By: Holly Energy Partners, L.P., a Delaware
limited partnership, its Managing Member
By: HEP Logistics Holdings, L.P., a
Delaware limited partnership, its General Partner
By: Holly Logistic Services, L.L.C., a
Delaware limited liability company, its
General Partner

             
 
  By:        
 
           
 
      Bruce R. Shaw    
 
      Senior Vice President and    
 
      Chief Financial Officer    

Signature page to Amendment No. 2 to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



HOLLY ENERGY PARTNERS, L.P., a Delaware
          limited partnership
By: HEP Logistics Holdings, L.P., a Delaware limited
partnership, its General Partner
By: Holly Logistic Services, L.L.C., a Delaware
limited liability company, its General Partner

             
 
  By:        
 
           
 
      Bruce R. Shaw    
 
      Senior Vice President and    
 
      Chief Financial Officer    

HEP REFINING ASSETS, L.P., a Delaware limited
          partnership
By: HEP Refining GP, L.L.C., a Delaware limited liability
company and its General Partner
By: Holly Energy Partners — Operating, L.P., a
Delaware limited partnership and its Sole Member
By: HEP Logistics GP, L.L.C., a Delaware limited
liability company, its General Partner
By: Holly Energy Partners, L.P., a Delaware
limited partnership, its Managing Member
By: HEP Logistics Holdings, L.P., a
Delaware limited partnership, its General Partner
By: Holly Logistic Services, L.L.C., a
Delaware limited liability company, its
General Partner

             
 
  By:        
 
           
 
      Bruce R. Shaw    
 
      Senior Vice President and    
 
      Chief Financial Officer    

Signature page to Amendment No. 2 to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



HEP LOGISTICS GP, L.L.C., a Delaware limited
          liability company
By: Holly Energy Partners, L.P., a Delaware limited
partnership, its Managing Member
By: HEP Logistics Holdings, L.P., a Delaware
limited partnership, its General Partner
By: Holly Logistic Services, L.L.C., a
Delaware limited liability company, its General Partner

             
 
  By:        
 
           
 
      Bruce R. Shaw    
 
      Senior Vice President and    
 
      Chief Financial Officer    

Signature page to Amendment No. 2 to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT:
 
                UNION BANK OF CALIFORNIA, N.A., as
Administrative Agent and Sole Lead Arranger
 
           
 
  By:        
 
           
 
      Sean Murphy, Senior Vice President    
 
                BANKS:
 
                UNION BANK OF CALIFORNIA, N.A., as a Bank
 
           
 
  By:        
 
           
 
      Sean Murphy, Senior Vice President    

Signature page to Amendment No. 2 to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                      BANK OF AMERICA, N.A., as a Bank and as
Syndication Agent
 
               
 
  By:                               Name:        
 
                    Title:        
 
               

Signature page to Amendment No. 2 to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                      GUARANTY BANK, as a Bank and as
Documentation Agent
 
               
 
  By:                               Name:        
 
                    Title:        
 
               

Signature page to Amendment No. 2 to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                      FORTIS CAPITAL CORP., as a Bank
 
               
 
  By:                               Name:        
 
                    Title:        
 
               
 
               
 
  By:                               Name:        
 
                    Title:        
 
               

Signature page to Amendment No. 2 to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                      WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Bank
 
               
 
  By:                               Name:        
 
                    Title:        
 
               

Signature page to Amendment No. 2 to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                      U.S. BANK NATIONAL ASSOCIATION, as a Bank
 
               
 
  By:                               Name:        
 
                    Title:        
 
               

Signature page to Amendment No. 2 to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  PRUDENTIAL RETIREMENT INSURANCE
AND ANNUITY COMPANY, as a Bank
 
           
 
  By:   Prudential Investment Management, Inc.,    
 
      as investment manager    
 
           
 
  By:        
 
           
 
      Timothy M. Laczkowski    
 
      Vice President    
 
                PRUCO LIFE INSURANCE COMPANY, as a Bank
 
           
 
  By:        
 
           
 
      Timothy M. Laczkowski    
 
      Vice President    

Signature page to Amendment No. 2 to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                      COMPASS BANK, as a Bank
 
               
 
  By:                               Name:        
 
                    Title:        
 
               

Signature page to Amendment No. 2 to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                      BANK OF SCOTLAND plc, as a Bank
 
               
 
  By:                               Name:        
 
                    Title:        
 
               

Signature page to Amendment No. 2 to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                      CAPITAL ONE, N.A., as a Bank
 
               
 
  By:                               Name:        
 
                    Title:        
 
               

Signature page to Amendment No. 2 to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                      COMERICA BANK, as a Bank
 
               
 
  By:                               Name:        
 
                    Title:        
 
               

Signature page to Amendment No. 2 to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                      NATIXIS, as a Bank
 
               
 
  By:                               Name:        
 
                    Title:        
 
               
 
               
 
  By:                               Name:        
 
                    Title:        
 
               

Signature page to Amendment No. 2 to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                      PNC BANK, NATIONAL ASSOCIATION, as a Bank
 
               
 
  By:                               Name:        
 
                    Title:        
 
               

Signature page to Amendment No. 2 to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
FOR THE PERIOD FROM                     , 200      TO                     ,
200     
     This certificate dated as of                     ,                      is
prepared pursuant to the Amended and Restated Credit Agreement dated as of
August 27, 2007 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among HOLLY ENERGY PARTNERS - OPERATING, L.P., a
Delaware limited partnership (“Borrower”), the lenders party thereto (the
“Banks”), the Banks issuing letters of credit thereunder from time to time (the
“Issuing Banks”) and UNION BANK OF CALIFORNIA, N.A., as administrative agent for
such Banks and Issuing Banks (in such capacity, the “Administrative Agent”).
Unless otherwise defined in this certificate, capitalized terms that are defined
in the Credit Agreement shall have the meanings assigned to them by the Credit
Agreement.
     The undersigned hereby certifies (a) that no Default or Event of Default
has occurred or is continuing, (b) that all of the representations and
warranties made by the Borrower and the Guarantors contained in the Credit
Agreement and in each of the other Credit Documents are true and correct in all
material respects on and as of the date hereof, and (c) that as of the last day
of the previous fiscal quarter, the following statements, amounts, and
calculations were true and correct:
I. Section 6.10 Leverage Ratio.

         
(a) Consolidated Funded Debt
  $                         
(b) Consolidated Net Income 1
  $                         
(c) Interest Expense 2
  $                         
(d) taxes, depreciation, amortization, and other non-cash items
  $                         
(e) any net change in deferred revenue related to the satisfaction by
counterparty of a minimum revenue commitment obligation
  $                       

 

1   The Consolidated net income of the Borrower and its Subsidiaries, as
determined in accordance with GAAP consistently applied, excluding, however, any
net gain or loss from extraordinary or non-recurring items (including, but not
limited to, any net gain or loss during such period arising from the sale,
exchange or other disposition of capital assets other than in the ordinary
course of business).   2   For the Borrower and its Subsidiaries determined on a
Consolidated basis, for any period, the total interest, letter of credit fees,
and other fees incurred in connection with any Debt for such period, whether
paid or accrued, including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing, all as determined in conformity with GAAP.

Exhibit C - Page 1 of 3



--------------------------------------------------------------------------------



 



         
(f) EBITDA3 = (b) + (c) 4 + (d) 5 +/- (e)
  $                         
(g) Pro Forma EBITDA from Acquisitions and Capital Expansion Projects
  $                         
(h) Total Pro Forma EBITDA = (f) + (g)
  $                         
Leverage Ratio = (a) divided by (h)
                            
Maximum Leverage Ratio during a Specified Acquisition Period
    5.75 to 1.00    
Maximum Leverage Ratio at all other times
    5.25 to 1.00    
Compliance
  Yes     No

II. Section 6.11 Interest Coverage Ratio

         
(a) Total Pro Forma EBITDA (see I(h) above)
                            
(b) Interest Expense67
                            
(c) Pro Forma Interest Expense from Acquisitions and Capital Expansion Projects6
                            
(d) Total Pro Forma Interest Expense = (b+c)
                            
Interest Coverage Ratio = (a) divided by (d)
                            
Minimum Interest Coverage Ratio
    2.50 to 1.00    
Compliance
  Yes     No

 

3   Calculate EBITDA for the four fiscal quarter period then ended.   4   To the
extent deducted in determining Consolidated Net Income.   5   To the extent
deducted in determining Consolidated Net Income.   6   For the Limited Partner
and its Subsidiaries determined on a Consolidated basis, the total interest,
letter of credit fees, and other fees incurred in connection with any Debt for
such period, whether paid or accrued, including, without limitation, all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing, all as determined in conformity
with GAAP. To the extent that the EBITDA included in the calculation of the
Interest Coverage Ratio for any period shall include pro forma amounts in
connection with the Acquisition of any Person during such period, the Interest
Expense shall also include pro forma amounts with respect to the Interest
Expense of such Person.   7   Calculate the Interest Expense for the four fiscal
quarter period then ended.

Exhibit C - Page 2 of 3



--------------------------------------------------------------------------------



 



     IN WITNESS THEREOF, I have hereto signed my name to this Compliance
Certificate as of                     , 20          .

                  HOLLY ENERGY PARTNERS — OPERATING, L.P.,
a Delaware limited partnership
 
           
 
      By: HEP Logistics GP, L.L.C., a Delaware
limited liability company, its General Partner    
 
           
 
      By: Holly Energy Partners, L.P., a Delaware
limited partnership, its Managing Member    
 
           
 
      By: HEP Logistics Holdings, L.P., a Delaware
limited partnership, its General Partner    
 
           
 
      By: Holly Logistic Services, L.L.C., a Delaware
limited liability company, its General Partner    
 
           
 
      By:    
 
     
 
   
 
      Name:    
 
     
 
   
 
      Title:    
 
     
 
   

Exhibit C - Page 3 of 3